The bill of complaint here exhibited is not a bill of review, and is not subject to the requirement that the permission of the court must be obtained for its filing. See Murrell v. Smith, 51 Ala. 301, 305; Manegold v. Beavan, 189 Ala. 241,66 So. 448.
This is an original bill in the nature of a bill of review, grounded upon fraud in the procurement of the decree which it seeks to annul. Hogan v. Scott, 186 Ala. 310, 65 So. 209.
It is a well-settled principle in the impeachment of judgments for fraud, accident, or mistake that the complaining party must not only show that the judgment was the result of such intervention, but also that the complaining party was, as to that result, free from fault or neglect. Sanders v. Fisher,11 Ala. 812, 815; Waldrom v. Waldrom, 76 Ala. 285, 289; Stevens v. Hertzler, 114 Ala. 563, 22 So. 121, 124. A majority of the court are of the opinion that the bill here exhibited is fatally defective in not showing that the complainant made some reasonable effort to ascertain for herself the truth or falsity of her husband's representations, and that her passive acceptance of them as true, without inquiry or activity of any sort, was such fault and neglect as must bar her right to relief. It is therefore held that the demurrer should have been sustained as to this defect in the bill.
In so far as the bill relies upon the husband's alleged procurement and use of perjured testimony as charged in the fourth paragraph as a ground for relief against the decree of divorce, it is without equity. Hogan v. Scott, 186 Ala. 310,65 So. 209; DeSoto Coal, etc., Co. v. Hill, 194 Ala. 537,69 So. 948.
It appears that complainant was informed of the existence of the decree in September, 1919, and then learned for the first time of the fraud practiced upon her by her husband. This bill was filed in August, 1920, nearly one year later, and the demurrer presents the objection that complainant has been guilty of laches which should bar its prosecution, in the absence of any showing to explain and excuse her delay. We think it is clear, however, that the mere fact of such a delay does not require explanation, and is not prima facie a bar to the relief sought.
The fact that complainant appeared and petitioned the court in July, 1920, for permission to marry again, thereby impliedly recognizing the existence and validity of the decree, may have some potency as evidence when the cause is submitted for decree, but its effect, as a matter of law, is not presented by the demurrer, and cannot be now considered.
The decree of the circuit court will be reversed, and one will be here rendered sustaining the demurrer to the bill on the ground above indicated.
Reversed, rendered and remanded.
ANDERSON, C. J., and McCLELLAN, THOMAS, and MILLER, JJ., concur.
McCLELLAN, J., is of the opinion, also, that the representations and promises by the husband, presented as a basis for equitable relief against the decree in question, must be denied that effect in accordance with circuit court rule 14, providing that —
"No private agreement or consent between the parties or their attorneys, relating to the proceedings in any cause, shall be alleged or suggested by either against the other, unless *Page 399 
the same be in writing, and signed by the party to be bound thereby."
See Brunnier v. Hill, 204 Ala. 403, 85 So. 691, and cases therein cited.